978 F.2d 1257
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Barbara WHITE, Plaintiff-Appellant,andUnited States of America, Plaintiff,v.VIRGINIA DEPARTMENT OF CORRECTIONS, Defendant-Appellee.
No. 91-2639.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 28, 1992Decided:  October 26, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.
Barbara White, Appellant Pro Se.
Guy Winston Horsley, Jr., Assistant Attorney General, for Appellee.
E.D.Va.
AFFIRMED.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Barbara White appeals from the district court's order denying her request for relief under Title VII, 42 U.S.C. § 2000e (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  White v. Va.  Dept of Corrections, No. CA-90-6583 (E.D. Va.  June 14, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED